DETAILED ACTION
This office action is in response to the application filed on 19 October 2020. Claims 1-15 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 19 October 2020 and 28 January 2021 has/have been considered by the examiner (see attached PTO-1449).
Specification
The disclosure is objected to because of the following informalities: 
On page 2, line 20, please include a period - - . - - .
On page 5, line 13, please correct the spelling of “baes”.
On page 11, line 17, “bay” should likely read - - by - - .
On page 11, line 17, “end points In time” should likely read - - end points in time - - . 
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Objections
Claims 1, 7-9, and 15 are objected to because of the following informalities: 
In Claim 1, lines 7-8, “the height of a respective object” should likely read - - a height of a respective object - - .
In Claim 1, line 13, “the object” lacks clear antecedent basis, since the claim recites “objects” and “a respective object”. Therefore, the limitation should likely read - - the respective object - - .
In Claim 1, line 14, the claim recites “this the height”, which is unclear. For purposes of examination, the limitation will be reasonably interpreted as the height of the respective object. However, Applicant is invited to amend the claim in any clear way that removes this objection.
Regarding Claim 7, line 5, it appears that “the speed of the objects” is different from “a speed of an object image” in Claim 1, lines 12-13 (see Specification, page 6, lines 26-33, describing the differentiation). Therefore, in Claim 7, “the speed of the objects” should likely read - - a speed of the objects - - .
Regarding Claim 8, line 9, the examiner’s rationale above regarding “the speed of the objects” applies equally as well here. Therefore, in Claim 8, “the speed of the objects” should likely read - - a speed of the objects - - .
Regarding Claim 9, lines 14-15, the examiner’s rationale above regarding “the speed of the objects” applies equally as well here. Therefore, in Claim 9, “the speed of the objects” should likely read - - a speed of the objects - - .
Regarding Claim 9, lines 15-16, “the speed of the object image of a reference object” lacks clear antecedent basis. It is unclear whether speed is of the same object image of Claim 1 or a different object image. For purposes of examination, the limitation will be reasonably interpreted as a speed of an object image of a reference object. However, Applicant is invited to amend the claim in any way that removes this objection.
In Claim 15, line 2, “method image data” should likely read - - image data - - .
In Claim 15, lines 2 and 5, “are” should likely read - - is - - .
In Claim 15, line 4, “the height of a respective object” should likely read - - a height of a respective object - - .
In Claim 15, line 8, “the object” lacks clear antecedent basis, since the claim recites “objects” and “a respective object”. Therefore, the limitation should likely read - - the respective object - - .
In Claim 15, line 9, the claim recites “the height from this”, which is unclear. For purposes of examination, the limitation will be reasonably interpreted as the height of the respective 
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a control and evaluation unit that is configured to” in Claim 1. The limitation has been interpreted to cover the corresponding structure described in the Specification that achieves the claimed functions, and equivalents thereof. Based on a review of the Specification, the above-mentioned limitation of a control and evaluation unit correspond to the structural features of control and evaluation circuitry in Figs. 1 and 4, element 22, and page 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al., US Patent Application Publication No.: 2022/0017085 A1 (please note the foreign application priority data JP 2019-071687, filed 4 April 2019 (published as JP 2020170370 A, with the English Translation of the application provided cited in PTO-892)), hereby Yokoyama, in view of Saporetti, US Patent Application Publication No.: 2013/0307977 A1, hereby Saporetti.
Yokoyama discloses the invention substantially as claimed. Regarding Claims 1 and 15, Yokoyama discloses a camera and method (Figs. 1-5), comprising:
“an image sensor (Figs. 1-2, element 261) having a plurality of pixel elements for recording image data of an object . . . moved in a direction of movement relative to the camera and the object . . . having objects of a height (Figs. 1-2, element 261, and paragraphs [0016] and [0023], disclosing an event camera; Fig. 3, and paragraph [0030], Fig. 4, and paragraphs [0034]-[0035] and [0043], disclosing the CPU (Fig. 2, element 101) of a falling object determination device (Figs. 1-2, element 100) processes and measures/determines a size (including height) and speed of a falling object in an object image based on the detection result of the event camera; see also Fig. 5, and paragraph [0049]), and 
a control and evaluation unit (Figs. 1-2, element 100, and Fig. 2, element 101) that is configured to determine the height of a respective object with reference to the image data (Figs. 1-2, element 261, and paragraphs [0016] and [0023], disclosing an event camera; Fig. 3, and paragraph [0030], Fig. 4, and paragraphs [0034]-[0035] and [0043], disclosing the CPU (Fig. 2, element 101) of a falling object determination device (Figs. 1-2, element 100) processes and measures/determines a size (including height) and speed of a falling object in an object image based on the detection result of the event camera; see also Fig. 5, and paragraph [0049]), 
wherein the image sensor is an event-based image sensor (Figs. 1-2, element 261, and paragraphs [0016] and [0023], disclosing an event camera); and 
wherein the control and evaluation unit (Figs. 1-2, element 100, and Fig. 2, element 101) is configured to detect a measurement series of points in time at which pixel elements adjacent in the direction of movement consecutively register an event to determine a speed of an object image of the object on the image sensor from said measurement series and from this the height (Figs. 1-2, element 261, and paragraphs [0016] and [0023], disclosing an event camera; Fig. 3, and paragraph [0030], Fig. 4, and paragraphs [0034]-[0035] and [0043], disclosing the CPU (Fig. 2, element 101) of a falling object determination device (Figs. 1-2, element 100) processes and measures/determines a size (including height) and speed of a falling object in an object image based on the detection result of the event camera; see also Fig. 5, and paragraph [0049]).”
However, although Yokoyama does not expressly disclose the claimed object stream, Saporetti does expressly disclose the following:
“an image sensor having a plurality of pixel elements for recording image data of an object stream moved in a direction of movement relative to the camera and the object stream having objects of a height (Fig. 1, and paragraphs [0044]-[0046] and [0062], indicating uniform movement of objects (having a height) in an object stream relative to the camera during image acquisition), and . . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Yokoyama and Saporetti (hereby Yokoyama-Saporetti), to modify the camera and method of Yokoyama to use the claimed object stream as in Saporetti. The motivation for doing so would have been to create the advantage of providing image acquisition that, once it has been implemented, enables correct images to be acquired in any operating condition of a supporting plane on which multiple objects transit that have optical information to be acquired (see Saporetti, Fig. 1, and paragraphs [0036], [0044]-[0046], and [0062]).
Regarding Claim 2, Yokoyama-Saporetti discloses:
“wherein a respective pixel element determines when the intensity detected by the pixel element changes and delivers image information in an event-based manner at exactly this time (Yokoyama, Figs. 1-2, element 261, and paragraphs [0016] and [0023], disclosing an event camera; Fig. 3, and paragraph [0030], and Fig. 4, and paragraphs [0034]-[0035] and [0043]).”
Regarding Claim 3, Yokoyama-Saporetti discloses:
“wherein the pixel element delivers as the image information differential information on whether the intensity has decreased or increased and/or delivers an integrated intensity in a time window determined by a change of the intensity (Yokoyama, Figs. 1-2, element 261, and paragraphs [0016] and [0023], disclosing an event camera; Fig. 3, and paragraph [0030], and Fig. 4, and paragraphs [0034]-[0035] and [0043]).”
Regarding Claim 4, Yokoyama-Saporetti discloses:
“wherein the adjacent pixel elements form at least one row arrangement on the image sensor (Yokoyama, Figs. 1-2, element 261, and paragraphs [0016] and [0023], disclosing an event camera; Fig. 3, and paragraph [0030], and Fig. 4, and paragraphs [0034]-[0035] and [0043]).”
Regarding Claim 6, Yokoyama-Saporetti discloses:
“that is installed as stationary at a conveying device on which the objects are conveyed (Saporetti, Fig. 1, and paragraphs [0044]-[0046] and [0062], indicating uniform movement of objects (having a height) in an object stream relative to the camera during image acquisition).”

Regarding Claim 14, Yokoyama-Saporetti discloses:
“wherein the objects have a planar surface facing the camera (Saporetti, Fig. 1, and paragraphs [0044]-[0046] and [0062], indicating uniform movement of objects (having a height and planar surface(s)) in an object stream relative to the camera during image acquisition).”
The motivation that was utilized in Claims 1 and 15 applies equally as well here.
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama-Saporetti, and in further view of Qsinx, WO 2021/021839 A1 (please note the Priority Data of US Provisional Application No.: 62/880,183, filed on 30 July 2019, provided cited in PTO-892), hereby Qsinx.
Regarding Claim 5, Yokoyama-Saporetti discloses:
“wherein the adjacent pixel elements form a row or column of a . . . arrangement (Yokoyama, Figs. 1-2, element 261, and paragraphs [0016] and [0023], disclosing an event camera; Fig. 3, and paragraph [0030], and Fig. 4, and paragraphs [0034]-[0035] and [0043]).”
However, although Yokoyama discloses an event camera, and further, it is well known in the art that event cameras include a 2D matrix of pixels, for purposes of structure, Qsinx does expressly disclose the structural features of a matrix arrangement:
“wherein the adjacent pixel elements form a row or column of a matrix arrangement (Fig. 7, and paragraphs [0052] and [0056]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Yokoyama-Saporetti and Qsinx, to modify the camera and method of Yokoyama-Saporetti to use the claimed matrix arrangement as in Qsinx. The motivation for doing so would have been to create the advantage of not only reducing latency but also providing precision (see Qsinx, Fig. 7, and paragraphs, [0043], [0052], and [0056]).
Claim Rejections - 35 USC § 103
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama-Saporetti, and in further view of Achterberg et al., DE 102017119084 A1 (English Translation provided cited in PTO-892), hereby Achterberg.
Yokoyama-Saporetti discloses:
“wherein the speed (Yokoyama, Figs. 1-2; paragraphs [0016] and [0023]; Fig. 3, and paragraph [0030], Fig. 4, and paragraphs [0034]-[0035] and [0043]; see also Fig. 5, and paragraph [0049]) of the objects (Saporetti, Fig. 1, and paragraphs [0044]-[0046] and [0062], indicating uniform movement of objects (having a height) in an object stream relative to the camera during image acquisition) is . . . for the control and evaluation unit (Yokoyama, Figs. 1-2; paragraphs [0016] and [0023]; Fig. 3, and paragraph [0030], Fig. 4, and paragraphs [0034]-[0035] and [0043]; see also Fig. 5, and paragraph [0049]).”
The motivation that was utilized in Claims 1 and 15 applies equally as well here.
However, although Yokoyama-Saporetti does not expressly disclose a predefined speed, Achterberg does expressly disclose the following:
“wherein the speed of the objects is predefined for the control and evaluation unit (paragraph [0026]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Yokoyama-Saporetti and Achterberg (hereby Yokoyama-Saporetti-Achterberg), to modify the camera and method of Yokoyama-Saporetti to use the claimed predefined speed as in Achterberg. The motivation for doing so would have been to create the advantage of allowing for both objects and the conveyor belt to be moving at a constant and specifically controlled speed (see Achterberg, paragraph [0026]).
Regarding Claim 8, Yokoyama-Saporetti-Achterberg discloses:
“wherein the speed of the objects is predefined for the control and evaluation unit by parameterization or connection to a further sensor or to a higher ranking control (Achterberg, paragraph [0026]).”
The motivation that was utilized in Claim 7 applies equally as well here.
Claim Rejections - 35 USC § 103
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama-Saporetti, and in further view of Matsuoka et al., US Patent Application Publication No.:  2021/0055445 A1, hereby Matsuoka.
Yokoyama-Saporetti discloses:
“wherein the control and evaluation unit is configured to determine the speed (Yokoyama, Fig. 5, and paragraph [0049], disclosing calculating size and speed of the object (Embodiment 2); Figs. 1-2; paragraphs [0016] and [0023]; Fig. 3, and paragraph [0030], Fig. 4, and paragraphs [0034]-[0035] and [0043]) of the objects from the image data (Saporetti, Fig. 1, and paragraphs [0044]-[0046] and [0062], indicating uniform movement of objects (having a height) in an object stream relative to the camera during image acquisition) in that the speed of the object image of a . . . object at a known distance is determined (Yokoyama, Fig. 3, S100, disclosing acquiring surrounding information of a nearby cargo bed (Embodiment 1); Fig. 5, and paragraph [0049], disclosing calculating size and speed of the object (Embodiment 2); Figs. 1-2; paragraphs [0016] and [0023]; Fig. 3, and paragraph [0030], Fig. 4, and paragraphs [0034]-[0035] and [0043]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Yokoyama, to modify Embodiment 1 with Embodiment 2. The motivation for doing so would have been to create the advantage of quickly determining the size and speed of a moving object (see Yokoyama, Fig. 5, and paragraph [0049]).
However, although Yokoyama-Saporetti does not expressly disclose the claimed reference object, Matsuoka does expressly disclose the following:
““wherein the control and evaluation unit is configured to determine . . . the speed of . . .  a reference object at a known distance is determined (Fig. 1, and paragraphs [0094]-[0095]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Yokoyama-Saporetti and Matsuoka (hereby Yokoyama-Saporetti-Matsuoka), to modify the camera and method of Yokoyama-Saporetti to use the claimed reference object as in Matsuoka. The motivation for doing so would have been to create the advantage of providing correct measurements (see Matsuoka, Fig. 1, and paragraphs [0094]-[0095]).
Regarding Claim 10, Yokoyama-Saporetti-Matsuoka discloses:
“wherein the reference object is a conveyor belt (Matsuoka, Fig. 1, and paragraphs [0094]-[0095]).”
The motivation that was utilized in Claim 9 applies equally as well here.
Yokoyama-Saporetti-Matsuoka discloses:
“wherein the control and evaluation unit is configured to recognize an optical marker of the reference object (Matsuoka, Fig. 1, and paragraphs [0094]-[0095]).”
The motivation that was utilized in Claim 9 applies equally as well here.
Claim Rejections - 35 USC § 103
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama-Saporetti-Matsuoka, and in further view of Menke, US Patent Application Publication No.: 2018/0284738 A1, hereby Menke.
Regarding Claim 12, Yokoyama-Saporetti-Matsuoka discloses:
“wherein the optical marker of the reference object is (Matsuoka, Fig. 1, and paragraphs [0094]-[0095]) . . . .”
The motivation that was utilized in Claim 9 applies equally as well here.
However, although Yokoyama-Saporetti-Matsuoka does not expressly disclose the claimed type of optical marker, Menke discloses the following:
“wherein the optical marker of the reference object is a . . . light (Figs. 3A-3B, and paragraphs [0037]-[0038]). . . .”
The prior art of record clearly discloses that it is known to utilize reference objects/markers for a conveyor belt, including optical markers and virtual markers. Furthermore, it is obvious to one of ordinary skill in the art to choose any desirable form of optical marker, including a modulated light source, for purposes of, for example, positioning, alignment, comparison, or detection (see Matsuoka, Fig. 1, and paragraphs [0094]-[0095]; see Menke, Figs. 3A-3B, and paragraphs [0009] and [0037]-[0038]), which is overall within the teachings of Yokoyama-Saporetti-Matsuoka (OFFICIAL NOTICE).
Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama-Saporetti, and in further view of Kunze et al., DE 102006004060 B4 (English Translation provided cited in PTO-892), hereby Kunze.
Regarding Claim 13, Yokoyama-Saporetti discloses:
“wherein the relative movement of the object stream is uniform (Saporetti, Fig. 1, and paragraphs [0044]-[0046] and [0062], indicating uniform movement of objects (having a height) in an object stream relative to the camera during image acquisition); and 
wherein the control and evaluation unit is configured to determine a . . . of the measurement series and its . . . as a measure for the height (Yokoyama, Figs. 1-2, element 261, and paragraphs [0016] and [0023], disclosing an event camera; Fig. 3, and paragraph [0030], and Fig. 4, and paragraphs [0034]-[0035] and [0043]; see also Fig. 5, and paragraph [0049]).”
However, although Yokoyama-Saporetti suggests the claimed straight compensation line of the measurement series and its slope as a measure for the height, Kunze does expressly disclose the following:
“. . . ; and 
wherein the control and evaluation unit is configured to determine a straight compensation line of the measurement series and its slope as a measure for the height (Figs. 1 and 6-7, and paragraphs [0041]-[0043]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Yokoyama-Saporetti and Kunze, to modify the camera and method of Yokoyama-Saporetti to use the claimed straight compensation line of the measurement series and its slope as a measure for the height as in Kunze. The motivation for doing so would have been to create the advantage of more accurately determining the actual height of a moving object (see Kunze, Figs. 1 and 6-7, and paragraphs [0041]-[0043]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose inspection/detection of moving objects. For example, the following references show similar features in the claims, although not relied upon: Zink (US 2018/0173983 A1), Figs. 1 and 7-8; Patel (US 2009/0095047 A1), Fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482